Citation Nr: 0014248	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-00 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral pterygium.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from June 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which initially assigned a 
noncompensable evaluation for bilateral pterygium.  

The record shows that RO considered referral of this case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are present which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.


FINDING OF FACT

The veteran's bilateral pterygium does not result in a loss 
of vision.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral pterygium 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.31, 4.84a and Diagnostic 
Code 6034 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
pterygium is so severe as to warrant an increased evaluation.  
He asserts that his bilateral pterygium has progressed and 
slightly encroached onto his cornea.  The veteran claims that 
his vision has deteriorated over the years.

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

According to the Court the potential for the assignment of 
separate, or staged, ratings for separate periods of time, 
based on the facts found, must be considered because this 
appeal ensues from the veteran's disagreement with the rating 
assigned in connection with his original claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, the RO has not assigned separate staged ratings 
for the service-connected bilateral pterygium.  However, the 
RO addressed all of the evidence of record both in the 
original rating decision in August 1997 and the subsequent 
Statement of the Case, and the Board finds that the veteran 
has not been prejudiced by the RO's referring to his claim as 
an increased rating although the appeal has been developed 
from his original claim.  Therefore, the veteran has not been 
harmed by the absence of a staged rating.  

The Board granted service connection for pterygium in March 
1997 and the RO assigned a noncompensable evaluation.  A 
timely Notice of Disagreement was received.  

The February 1994 VA outpatient treatment report showed that 
the veteran had pinguecula and pterygium in both eyes.  
Visual acuity was corrected to 20/20 bilaterally.  

A private medical record dated February 1996 showed that 
pinguecula and pterygium were present in both eyes.  

The VA examined the veteran in February 1996.  Visual acuity 
was 20/25 in the right eye and 20/20 in the left eye without 
correction and 20/20 in both eyes with correction.  The 
veteran was found to have visual fields that were full to 
finger counting in both eyes and felt to have full vision in 
both eyes.  Pupillary examination revealed 3-mm pupils that 
reacted briskly to both light and accommodation without any 
afferent pupillary defect.  The external examination was 
within normal limits.  Applanation tonometry revealed 
intraocular pressure of 14 and 15.  Slit lamp examination was 
significant for bilateral pterygium but was otherwise felt to 
be within normal limits.  Funduscopic examination revealed 
cup-to-disk ration not noted, but normal macula, vessels, and 
periphery.  The impression was bilateral pterygium.  

In May 1996 the VA examined the veteran.  Visual acuity 
without correction was 20/25 in the right eye and 20/20 in 
the left eye.  The pupillary examination was normal, as were 
visual fields and motility.  Slit lamp examination was normal 
except for the observation that the veteran had bilateral 
nasal pterygium.  The dilated fundus examination was within 
normal limits.  The impressions were nasal pterygium, which 
had been longstanding, felt to be related to constant wind 
and sun exposure and mild refractive error.  

The VA examiner made an addendum in June 1996.  He wrote that 
the veteran had triangular growths of conjunctival tissue 
beside the nasal margin of the cornea in each eye, which 
extended to the border of the cornea but not onto the cornea 
in both eyes.  Ophthalmology notes from the early 1990s 
indicated that he had small pinguecula in both eyes.  These 
were small mounds of tissue that did not grow onto the 
cornea.  The examiner reported that some people were 
predisposed to acquiring these, and also their development 
was related to chronic sun and wind exposure.  This sun and 
wind exposure would be over the course of decades, not in a 
few years of active duty service.  

On the current examination this pinguecula had taken on a 
more triangular shape and thus were now early pterygia, 
although they were not encroaching upon the cornea.  Again 
these pterygia have evolved from the pinguecula and many 
years of sun and wind exposure.  In neither eye is the 
pterygia growth onto the cornea.  Therefore, these pterygia 
were inducing any astigmatism or other change in refractive 
error.  Pinguecula and pterygia had never been shown to be 
the result of any acute injury, only chronic exposures as 
mentioned.  

The refractive requirement of the right eye was very mild and 
he corrected to 20/20.  There was no pathology of the eye or 
visual field deficit contributing to the uncorrected acuity 
20/25.  The refractive state of both eyes changed naturally 
over many years.  This progression had nothing to do with any 
particular use of the eyes or visual tasks and therefore was 
not related to his years of active duty.  In summary the 
veteran had a chronic disability of very early pterygia of 
both eyes was well as a very mild myopic refraction of the 
right eye occurring independently of active duty.  The acuity 
of the right eye corrected to 20/20 with glasses.  

A private treatment record was submitted, however the date 
and visual acuity were illegible.  The slit lamp examination 
showed pterygium and pinguecula.  The diagnoses were 
presbyopia and pterygium.  

VA outpatient treatment records date February 1995 to March 
1997 show that the veteran complained of irritated eyes.  In 
February 1996 and May 1996 the veteran received a visual 
examination for prescription sunglasses.  Pterygium was noted 
on those dates.  The veteran's eyes were very irritated by 
the sun and he was prescribed eye drops in March 1997.  

The VA examined the veteran in May 1997.  The best-corrected 
visual acuity was 20/20 in both eyes and applanation 
tonometry reading was 17 in both eyes.  Visual fields were 
full to finger continuing both eyes.  Extraocular muscle 
movements were smooth, extensive and concomitant.  Slip lamp 
examination revealed nasal pterygia present in both eyes with 
only a slight encroachment onto the cornea.  The rest of the 
slit lamp examination was within normal limits.  Fundus 
evaluation was within normal limits in both eyes.  The 
impressions were presbyopia and pterygium, with non-effect on 
vision.  

VA outpatient treatment records dated May 1997 and December 
1998 showed that the veteran's vision was examined.  The 
impressions were presbyopia, pterygium and refractive eye 
error.  In December 1998 the veteran's corrected visual 
acuity was 20/20 bilaterally.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  

Pterygium will be rated for loss of vision, if any.  38 
C.F.R. Part 4, Diagnostic Code 6034 (1999).  Loss of vision 
due to other causes will not be included in the rating for 
the pterygium.  38 C.F.R. § 4.14 (1999).  If there is no loss 
of vision due to the pterygium, a non-compensable rating will 
be assigned.  38 C.F.R. § 4.31 (1999).  

The examinations have clearly established that there is no 
visual field loss.  There is no indication that there is 
involvement of the pupil area although there was a slight 
encroachment onto the cornea.  The Board concludes that a 
determination entered by a professional is more probative of 
the degree of impairment than the veteran's own opinion.  No 
medical profession has attributed loss of vision to pterygium 
in this case.  In fact, the May 1997 VA examiner indicated 
that the presbyopia and pterygium had no effect on the 
veteran's vision.  In June 1996 the VA examiner stated that 
the refractive state of both eyes changed naturally over many 
years and that this progression had nothing to do with any 
particular use of the eyes or visual tasks.  The evidence 
does not demonstrate that there is visual loss due to the 
pterygium.  In reaching this conclusion, the Board has 
considered the veteran's own statements.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.


ORDER

An increased (compensable) disability evaluation for 
bilateral pterygium is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

